Citation Nr: 1735678	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his November 2011 substantive appeal, the Veteran requested a Board hearing at the local VA office.  However, in December 2011, the Veteran requested that the hearing request be withdrawn.  38 C.F.R. § 20.704 (e).

The Board concludes that the August 2013 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's dermatophytosis has affected less than 20 percent of his exposed skin, less than 20 percent of his entire body, and has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, correspondence issued in July 2009 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in December 2009 and September 2014.  Here, the examiners considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examinations to be adequate.

There is no indication that the Veteran's dermatophytosis has increased in severity since he was last examined in September 2014.  Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim.  There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Here, the Veteran seeks a disability rating in excess of 10 percent for his service-connected dermatophytosis, which has been evaluated under Diagnostic Code 7806.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  For a 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The United States Court of Appeals for the Federal Circuit has clarified that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  

Here, the Veteran was provided with a VA Skin Disease examination in December 2009, at which time he was diagnosed as having dermatophytosis.  Subjectively, the Veteran reported developing itching, burning, weeping lesions intermittently on his groin, arms, underarms, and feet.  He clarified that he experienced symptoms primarily in the summer months, and that he had no visible lesions at the time of the examination.  The Veteran explained that he did not seek medical treatment for his dermatophytosis, as over-the-counter Lamisil antifungal cream worked to treat symptoms.  The VA examiner indicated that this treatment was topical and neither a corticosteroid nor an immunosuppressive.  Upon physical examination, the examiner indicated that zero percent of exposed areas (head, face, neck, hands) were affected, and that less than 5 percent of the Veteran's total body area was affected.  The examiner recommended that the Veteran be evaluated when symptomatic if he wanted an increased rating, as there was no current rash.  

The Veteran was provided with another VA Skin Diseases examination in September 2014, at which time he was again diagnosed as having dermatophytosis.  The Veteran indicated that his disability mostly occurred when it was hot and his groin was sweaty, that the affected areas itched and burned, and that the disability was flared up at the time of the examination.  The Veteran reported that he treated his rashes with terbinafine hydrochloride 1% for 6 weeks or more, but not constantly.  Upon objective examination, the examiner indicated that the Veteran's dermatophytosis affected 5 percent to less than 20 percent of his total body area, and zero percent of his exposed area.  The examiner opined that the Veteran's dermatophytosis did not impact his ability to work.  

Based on a review of the evidence, the Board finds that the Veteran's dermatophytosis has affected less than 20 percent of his exposed skin, less than 20 percent of his entire body, and has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more.  These manifestations warrant a 10 percent rating.  A higher rating requires dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  These requirements are not met, and therefore, the Board finds that a compensable rating is not supported by the evidence.  
In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and entitlement to a compensable disability rating for dermatophytosis is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board concludes that a claim for TDIU was not raised.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2016).  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's dermatophytosis is evaluated as a disability of the skin, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 




Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

ORDER

A disability rating in excess of 10 percent for dermatophytosis is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


